     1:18-cv-01782-BHH       Date Filed 01/22/21    Entry Number 43      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


 Yolanda Ladetta Bryant,                ) Civil Action No.: 1:18-1782-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

      This is an action brought pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking

judicial review of the Commissioner of Social Security’s (“Commissioner”) final decision,

which denied Yolanda Ladetta Bryant’s (“Plaintiff”) claim for disability insurance benefits

(“DIB”) and supplemental security income (“SSI”). On March 19, 2020, the Court entered

an order adopting the Magistrate Judge’s Report and Recommendation (“Report”) and

affirming the Commissioner’s final decision. On appeal, the Court of Appeals for the Fourth

Circuit granted the parties’ consent motion to remand the action and instructed this Court

to enter a final judgment reversing the decision of the administrative law judge and

remanding the case to the Commissioner for further proceedings. (ECF No. 42-1.)

Accordingly, the Court hereby reverses the final decision of the administrative law judge

and remands this case to the Commissioner for further proceedings in accordance with

sentence four of 42 U.S.C. § 405(g).

      AND IT IS SO ORDERED.

                                                /s/Bruce H. Hendricks
                                                Bruce Howe Hendricks
                                                United States District Judge
     1:18-cv-01782-BHH       Date Filed 01/22/21   Entry Number 43   Page 2 of 2




January 22, 2021
Charleston, South Carolina




                                           2
